Exhibit 10.17

DEAN FOODS CORPORATE

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee compensation with the annual objectives of the
Company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that compensation remains
competitive. Participants:    Key management employees, individual contributors,
and senior executive officers of Dean Foods who are in positions to influence
and/or control results in their specific areas of responsibility. Payout
Criteria:    The criteria for payment to Participants under this Plan and the
weighting of such criteria is based on position level in the organization,
performance against financial targets and performance against individual
objectives as set forth below.

 

Participant Group

    

Dean Objectives

All Participants      60% Dean Financial(s)      40% Individual Objectives

 

Payout Scales:    The payout factor for the financial component is 0% - 200%,
rounded to the nearest whole number, based on actual performance against
approved objectives. The payout factor for the individual objective component is
0% - 150% based on actual performance against objectives. Objectives Performance
Payout Factor:    Approved financial objectives and the range of performance for
each objective for the Plan Year along with the corresponding payout factor
scale based on actual performance will be included in the Administrative
Guidelines for the Plan. The STI Plan Year is the same as the Dean Foods fiscal
year. Individual Objectives:    Each plan participant will have a component of
their incentive based on the attainment of certain specified individual
performance objectives as determined by the Participant’s supervisor. Actual
earned awards are based on the individual’s performance rating under the One
Dean Performance Management Program (PMP). The Company will provide guidelines
for the determination of these awards on an annual basis.    If financial
performance exceeds 100% of target, then the individual payout factor is
multiplied by the financial payout factor, rounded to the nearest whole number,
for purposes of calculating the individual component of the incentive award. If
a participant has 2 or more financial measures in the financial component, then
the financial payout factors are averaged on a pro rata basis to determine if
overall Financial performance exceeds 100% of target. If the prorata average of
the financial payout factors, rounded to the nearest whole number, exceeds 100%
of target, then the prorata average of the financial factors is multiplied by
the Individual payout factor for purposes of calculating the individual
component of the incentive award.

 

   1   



--------------------------------------------------------------------------------

DEAN FOODS CORPORATE

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Adjustment of Targets    Upon the recommendation of the CEO, the Compensation
Committee may (but has no obligation to) adjust the incentive criteria, targets
or payout scale upon the occurrence of extraordinary events or circumstances.
Significant acquisitions or dispositions of assets or companies or issuances or
repurchases of common stock or other equity interests may, at the Compensation
Committee’s discretion, result in an adjustment to the Dean Foods financial
target or a region’s or business unit’s financial target. Determination of
Individual Target Incentive:    Individual target incentives for specific
positions are included in the Dean Foods Integrated Compensation Program. The
Company may make adjustments to an individual’s target incentive based on market
conditions or business requirements. Eligibility:    Eligibility is determined
by level in the company or as approved by the Chairman and CEO, or Executive
Vice President Human Resources, or their designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
If a participant dies, becomes disabled, or retires prior to the payment of
awards, the participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
participant’s year-end base salary will be used to calculate the incentive
award. All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the plan,
transfers or becomes ineligible to participate in the plan between the first day
of the month and the 15th of the month, the incentive award will be calculated
based on full month participation. If the eligibility change occurs between the
16th of the month and the end of the month, the incentive award will be
calculated beginning with the full calendar month following the change. Eligible
participants who join the company on or after October 1st will receive a
prorated award, if earned, with the individual portion of the award calculated
at target performance. Special Awards:    Upon recommendation of the Dean Foods
Company Chairman and CEO, special awards may be made to individual employees in
the Company in recognition of extraordinary achievement which has created or
will create value for Dean Foods and its shareholders.

 

   2   



--------------------------------------------------------------------------------

DSD DAIRY

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee compensation with the annual objectives of the
company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that compensation remains
competitive. Participants:    Key management employees, individual contributors,
and senior executive officers of Dean Foods DSD Platform who are in positions to
influence and/or control results in their specific areas of responsibility.
Payout Criteria:    The criteria for payment to Participants under this Plan and
the weighting of such criteria is based on position level in the organization,
performance against financial targets and performance against individual
objectives as set forth below.

 

Participant Group

    

DSD Objectives

President, DSD      20% Dean Foods Financial(s)      40% DSD Financial(s)     
40% Individual Objectives Senior Leadership Team (Direct reports      60% DSD
Financial(s) to President, DSD) & DSD Corporate      40% Individual Objectives
Staff      Group Vice Presidents and DSD Group      60% Group Financial(s) Staff
     40% Individual Objectives General Manager and Staff      60% Business Unit
Financial(s)      40% Individual Objectives

 

Payout Scales:    The payout factor for the financial component is 0% - 200%,
rounded to the nearest whole number, based on actual performance against
approved objectives. The payout factor for the individual objective component is
0% - 150% of actual performance against approved objectives. Objectives
Performance Payout Factor:    Approved financial objectives and the range of
performance for each objective for the Plan Year along with the corresponding
payout factor scale based on actual performance will be included in the
Administrative Guidelines for the Plan. The STI Plan Year is the same as the
Dean Foods fiscal year.

 

   3   



--------------------------------------------------------------------------------

DSD DAIRY

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Individual Objectives:    Each plan participant will have a component of their
incentive based on the attainment of certain specified individual performance
objectives as determined by the Participant’s supervisor. Actual earned awards
are based on the individual’s performance rating under the One Dean Performance
Management Program (PMP). The Company will provide guidelines for the
determination of these awards on an annual basis    If financial performance
exceeds 100% of target, then the individual payout factor is multiplied by the
financial payout factor, rounded to the nearest whole number, for purposes of
calculating the individual component of the incentive award. If a participant
has 2 or more financial measures in the financial component, then the financial
payout factors are averaged on a pro rata basis to determine if overall
Financial performance exceeds 100% of target. If the prorata average of the
financial payout factors, rounded to the nearest whole number, exceeds 100% of
target, then the prorata average of the financial factors is multiplied by the
Individual payout factor for purposes of calculating the individual component of
the incentive award. Adjustment of Targets    Upon the recommendation of the
CEO, the Compensation Committee may (but has no obligation to) adjust the
incentive criteria, targets or payout scale upon the occurrence of extraordinary
events or circumstances. Significant acquisitions or dispositions of assets or
companies or issuances or repurchases of common stock or other equity interests
may, at the Compensation Committee’s discretion, result in an adjustment to the
Dean Foods financial target or a region’s or business unit’s financial target.
Determination of Individual Target Incentive:    Individual target incentives
for specific positions are included in the Dean Foods Integrated Compensation
Program. The Company may make adjustments to an individual’s target incentive
based on market conditions or business requirements. Eligibility:    Eligibility
is determined by level in the company or as approved by the President, DSD or
Executive Vice President Human Resources, or their designate. Participants must
be actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
If a participant dies, becomes disabled, or retires prior to the payment of
awards, the participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
participant’s year-end base salary will be used to calculate the incentive
award. All proration of incentive awards will be calculated based on whole month
participation. If an employee

 

   4   



--------------------------------------------------------------------------------

DSD DAIRY

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

   becomes eligible to participate in the plan, transfers or becomes ineligible
to participate in the plan between the first day of the month and the 15th of
the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Eligible participants who join the
company on or after October 1st will receive a prorated award, if earned, with
the individual portion of the award calculated at target performance. Special
Awards:    Upon recommendation of the Dean Foods Company CEO and the President,
DSD special awards may be made to individual employees in the Company in
recognition of extraordinary achievement which has created or will create value
for Dean Foods and its shareholders.

 

   5   



--------------------------------------------------------------------------------

WHITEWAVE

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee compensation with the annual objectives of the
company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that compensation remains
competitive. Participants:    Key management employees, individual contributors,
and senior executive officers of Dean Foods WhiteWave Platform who are in
positions to influence and/or control results in their specific areas of
responsibility. Payout Criteria:    The criteria for payment to Participants
under this Plan and the weighting of such criteria is based on position level in
the organization, performance against financial targets and performance against
individual objectives as set forth below.

 

Participant Group

    

WhiteWave Objectives

CEO & President,      20% Dean Foods Financial(s) WhiteWave & Morningstar     
40% Business Unit Financial(s)      40% Individual Objectives Senior Leadership
Team      60% WhiteWave Financial(s) (Senior Vice Presidents who are direct     
40% Individual Objectives reports to President, WhiteWave)      Brand Business
Teams      20% WhiteWave Financial(s)      40% Brand Financial(s)      40%
Individual Objectives Functional Vice Presidents and Below      60% WhiteWave
Financial(s)      40% Individual Objectives

 

Payout Scales:    The range of the financial component of the incentive payout,
rounded to the next whole number, is 0% - 200% based on actual performance
against approved objectives. The range of the individual objective component is
0% - 150% based on actual performance against approved objectives. Objectives
Performance Factor:    Approved financial objectives and the range of
performance for each objective for the Plan Year along with the corresponding
payout scale based on actual performance will be included in the Administrative
Guidelines for the Plan. The STI Plan Year is the same as the Dean Foods fiscal
year.

 

   6   



--------------------------------------------------------------------------------

WHITEWAVE

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Individual Objectives:    Each plan participant will have a component of their
incentive based on the attainment of certain specified individual performance
objectives as determined by the Participant’s supervisor. Actual earned awards
are based on the individual’s performance rating under the WhiteWave Performance
Management Program (PMP). The Company will provide guidelines for the
determination of these awards on an annual basis.    If financial performance,
rounded to the next whole number, exceeds 100% of target, then the individual
payout factor is multiplied by the financial payout factor for purposes of
calculating the individual component of the incentive award. If a participant
has 2 or more financial measures in the financial component, then the financial
payout factors are averaged on a pro rata basis to determine if overall
Financial performance exceeds 100% of target. If the prorata average of the
financial payout factors, rounded to the nearest whole number, exceeds 100% of
target, then the prorata average of the financial factors is multiplied by the
Individual payout factor for purposes of calculating the individual component of
the incentive award. Adjustment of Targets    Upon the recommendation of the
CEO, the Compensation Committee may (but has no obligation to) adjust the
incentive criteria, targets or payout scale upon the occurrence of extraordinary
events or circumstances. Significant acquisitions or dispositions of assets or
companies or issuances or repurchases of common stock or other equity interests
may, at the Compensation Committee’s discretion, result in an adjustment to the
Dean Foods financial target or a region’s or business unit’s financial target.
Determination of Individual Target Incentive:    Individual target incentives
for specific positions are included in the Dean Foods Integrated Compensation
Program. The Company may make adjustments to an individual’s target incentive
based on market conditions or business requirements. Eligibility:    Eligibility
is determined by level in the company or as approved by the CEO & President,
WhiteWave and Morningstar, or Executive Vice President Human Resources, or their
designate. Participants must be actively employed by the Company on the last
working day of the Plan Year in order to receive an incentive award, except as
otherwise provided by State law. If a participant dies, becomes disabled, or
retires prior to the payment of awards, the participant may receive a payout, at
the time other incentive awards are paid, based on actual time in the position
and actual results of the company. Eligibility and individual target amounts may
be prorated. A participant’s year-end base salary will be used to calculate the
incentive award. All proration of incentive awards will be calculated based on
whole month participation. If

 

   7   



--------------------------------------------------------------------------------

WHITEWAVE

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

   an employee becomes eligible to participate in the plan, transfers or becomes
ineligible between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible participants who join the company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. Special Awards:    Upon
recommendation of the Dean Foods Company CEO and the President, WhiteWave,
special awards may be made to individual employees in the Company in recognition
of extraordinary achievement which has created or will create value for Dean
Foods and its shareholders.

 

   8   



--------------------------------------------------------------------------------

MORNINGSTAR

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee compensation with the annual objectives of the
company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that compensation remains
competitive. Participants:    Key management employees, individual contributors,
and senior executive officers of Dean Foods Morningstar Platform who are in
positions to influence and/or control results in their specific areas of
responsibility. Payout Criteria:    The criteria for payment to Participants
under this Plan and the weighting of such criteria is based on position level in
the organization, performance against financial targets and performance against
individual objectives as set forth below.

 

Participant Group

    

Morningstar Objectives

COO Morningstar      20% Dean Foods Financial(s)      40% Morningstar
Financial(s)      40% Individual Objectives All Other      60% Morningstar
Financial(s)      40% Individual Objectives

 

Payout Scales:    The payout factor for the financial component of the incentive
payout is 0% - 200%, rounded to the nearest whole number, based on actual
performance against approved objectives. The payout factor for the individual
objective component is 0% - 150% based on actual performance against approved
objectives. Objectives Performance Payout Factor:    Approved financial
objectives and the range of performance for each objective for the Plan Year
along with the corresponding payout factor scale based on actual performance
will be included in the Administrative Guidelines for the Plan. The STI Plan
Year is the same as the Dean Foods fiscal year. Individual Objectives:    Each
plan participant will have a component of their incentive based on the
attainment of certain specified individual performance objectives as determined
by the Participant’s supervisor. Actual earned awards are based on the
individual’s performance rating under the One Dean Performance Management
Program (PMP). The Company will provide guidelines for the determination of
these awards on an annual basis.

 

   9   



--------------------------------------------------------------------------------

MORNINGSTAR

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

   If financial performance exceeds 100% of target, then the individual payout
factor is multiplied by the financial payout factor, rounded to the next whole
number, for purposes of calculating the individual component of the incentive
award. If a participant has 2 or more financial measures in the financial
component, then the financial payout factors are averaged on a pro rata basis to
determine if overall Financial performance exceeds 100% of target. If the
prorata average of the financial payout factors exceeds 100% of target, then the
prorata average of the financial factors, rounded to the next whole number, is
multiplied by the Individual payout factor for purposes of calculating the
individual component of the incentive award. Adjustment of Targets    Upon the
recommendation of the CEO, the Compensation Committee may (but has no obligation
to) adjust the incentive criteria, targets or payout scale upon the occurrence
of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or a region’s or
business unit’s financial target. Determination of Individual Target Incentive:
   Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements. Eligibility:    Eligibility is determined by level in the company
or as approved by the Morningstar Chief Operating Officer, or Executive Vice
President Human Resources, or their designate. Participants must be actively
employed by the Company on the last working day of the Plan Year in order to
receive an incentive award, except as otherwise provided by State law. If a
participant dies, becomes disabled, or retires prior to the payment of awards,
the participant may receive a payout, at the time other incentive awards are
paid, based on actual time in the position and actual results of the company.
Eligibility and individual target amounts may be prorated. A participant’s
year-end base salary will be used to calculate the incentive award. All
proration of incentive awards will be calculated based on whole month
participation. If a participant becomes eligible to participate in the plan,
transfers or changes jobs from the first day of the month through the 15th of
the month, the incentive award will be calculated based on full month
participation. If an employee becomes eligible to participate in the plan,
transfers or becomes ineligible for the plan between the first day of the month
and the 15th of the month, the incentive award will be calculated based on full
month participation. If the eligibility change occurs between the 16th of

 

   10   



--------------------------------------------------------------------------------

MORNINGSTAR

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

   the month and the end of the month, the incentive award will be calculated
beginning with the full calendar month following the change. Eligible
participants who join the company on or after October 1st will receive a
prorated award, if earned, with the individual portion of the award calculated
at target performance. Special Awards:    Upon recommendation of the Dean Foods
Company CEO and the Morningstar Chief Operating Officer, special awards may be
made to individual employees in the Company in recognition of extraordinary
achievement which has created or will create value for Dean Foods and its
shareholders.

 

   11   



--------------------------------------------------------------------------------

INNOVATION GROUP

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee compensation with the annual objectives of the
company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that compensation remains
competitive. Participants:    Key management employees, individual contributors,
and senior executive officers of the Dean Foods Innovation Group who are in
positions to influence and/or control results in their specific areas of
responsibility. Payout Criteria:    The criteria for payment to Participants
under this Plan and the weighting of such criteria is based on position level in
the organization, performance against financial targets and performance against
individual objectives as set forth below.

 

Participant Group

    

Innovation Objectives

SVP Innovation      50% Dean Foods Financial(s)      50% Individual Objectives
All Others      40% Dean Foods Financial(s)      60% Individual Objectives

 

Payout Scales:    The range of the financial component of the incentive payout
is 0% - 200%, rounded to the nearest whole number, based on actual performance
against approved objectives. The range of the individual objective component is
0% - 150% based on actual performance against approved objectives. Objectives
Performance Factor:    Approved financial objectives and the range of
performance for each objective for the Plan Year along with the corresponding
payout scale based on actual performance will be included in the Administrative
Guidelines for the Plan. The STI Plan Year is the same as the Dean Foods fiscal
year. Individual Objectives:    Each plan participant will have a component of
their incentive based on the attainment of certain specified individual
performance objectives as determined by the Participant’s supervisor. Actual
earned awards are based on the individual’s performance rating under the One
Dean Performance Management Program (PMP). The Company will provide guidelines
for the determination of these awards on an annual basis.    If financial
performance exceeds 100% of target, then the individual payout factor is
multiplied by the financial payout factor, rounded to the nearest whole number,
for purposes of calculating the individual component of the incentive award. If
a participant has 2 or more financial measures in the financial component, then
the financial payout factors are averaged on a pro rata basis to determine if
overall Financial performance exceeds 100% of

 

   12   



--------------------------------------------------------------------------------

INNOVATION GROUP

2009 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

   target. If the prorata average of the financial payout factors exceeds 100%
of target, then the prorata average of the financial factors, rounded to the
nearest whole number, is multiplied by the Individual payout factor for purposes
of calculating the individual component of the incentive award. Adjustment of
Targets    Upon the recommendation of the CEO, the Compensation Committee may
(but has no obligation to) adjust the incentive criteria, targets or payout
scale upon the occurrence of extraordinary events or circumstances. Significant
acquisitions or dispositions of assets or companies or issuances or repurchases
of common stock or other equity interests may, at the Compensation Committee’s
discretion, result in an adjustment to the Dean Foods financial target or a
region’s or business unit’s financial target. Determination of Individual Target
Incentive:    Individual target incentives for specific positions are included
in the Dean Foods Integrated Compensation Program. The Company may make
adjustments to an individual’s target incentive based on market conditions or
business requirements. Eligibility:    Eligibility is determined by level in the
company or as approved by the Dean Foods Chairman and CEO, or Executive Vice
President Human Resources, or their designate. Participants must be actively
employed by the Company on the last working day of the Plan Year in order to
receive an incentive award, except as otherwise provided by State law. If a
participant dies, becomes disabled, or retires prior to the payment of awards,
the participant may receive a payout, at the time other incentive awards are
paid, based on actual time in the position and actual results of the company.
Eligibility and individual target amounts may be prorated. A participant’s
year-end base salary will be used to calculate the incentive award. All
proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the plan,
transfers or becomes ineligible between the first day of the month and the 15th
of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Eligible participants who join the
company on or after October 1st will receive a prorated award, if earned, with
the individual portion of the award calculated at target performance. Special
Awards:    Upon recommendation of the Dean Foods Company CEO and the President,
White Wave, special awards may be made to individual employees in the Company in
recognition of extraordinary achievement which has created or will create value
for Dean Foods and its shareholders.

 

   13   